Case 15-28396        Doc 52     Filed 12/31/18     Entered 12/31/18 17:16:43          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 28396
         Adrienne Bernadette James-Lofton

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/19/2015.

         2) The plan was confirmed on 10/22/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/22/2016, 12/01/2016, 04/19/2017, 02/01/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 09/21/2018.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 40.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $31,054.58.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-28396             Doc 52         Filed 12/31/18    Entered 12/31/18 17:16:43                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $5,820.12
           Less amount refunded to debtor                                $200.52

 NET RECEIPTS:                                                                                            $5,619.60


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $235.24
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,235.24

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 ADT Security Services                   Unsecured         236.00           NA              NA            0.00       0.00
 American Financial Credit Services      Unsecured          67.00           NA              NA            0.00       0.00
 Becket & Lee                            Unsecured      9,486.00       9,255.11        9,255.11        485.15        0.00
 City of Chicago Department of Revenue   Unsecured      4,000.00       4,476.40        4,476.40        234.65        0.00
 Comcast                                 Unsecured         289.00           NA              NA            0.00       0.00
 Commonwealth Edison Company             Unsecured         300.00        470.93          470.93          24.76       0.00
 Escallate LLC                           Unsecured          83.00           NA              NA            0.00       0.00
 Healthcare Associates Credit Union      Unsecured      2,071.00       1,074.37        1,074.37          56.48       0.00
 Healthcare Associates Credit Union      Unsecured           0.00      2,071.16        2,071.16        108.57        0.00
 Ingalls Family Care Center              Unsecured         500.00           NA              NA            0.00       0.00
 Jefferson Capital Systems LLC           Secured       13,973.00       5,346.21        5,346.21           0.00       0.00
 MBB                                     Unsecured         388.00           NA              NA            0.00       0.00
 Mercy Hospital                          Unsecured         120.00           NA              NA            0.00       0.00
 Metro South Medical Center              Unsecured      5,000.00            NA              NA            0.00       0.00
 Northwestern Medicine                   Unsecured           0.00        928.00          928.00          48.78       0.00
 Peoples Gas                             Unsecured         200.00           NA              NA            0.00       0.00
 Sprint                                  Unsecured      1,561.00            NA              NA            0.00       0.00
 SVM Management                          Unsecured      1,443.00            NA              NA            0.00       0.00
 SVM Management                          Unsecured      1,719.00            NA              NA            0.00       0.00
 SVM Management, LLC                     Unsecured      1,831.00            NA              NA            0.00       0.00
 Univ. of Chicago Phys. Group            Unsecured         300.00           NA              NA            0.00       0.00
 US Dept of Education                    Unsecured      7,890.00       8,126.05        8,126.05        425.97        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-28396        Doc 52      Filed 12/31/18     Entered 12/31/18 17:16:43             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                            $5,346.21               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                           $5,346.21               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $26,402.02          $1,384.36              $0.00


 Disbursements:

         Expenses of Administration                             $4,235.24
         Disbursements to Creditors                             $1,384.36

 TOTAL DISBURSEMENTS :                                                                       $5,619.60


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
